                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,

                              Plaintiff,
                                                           BRIEF IN SUPPORT OF
v.                                                       PLAINTIFF’S MOTION FOR
                                                        ATTORNEYS’ FEES AND COSTS
GEORGE T. SOLOMON, et al.

                              Defendants.


       Plaintiff Marshall Lee Brown, Jr. respectfully submits this brief in support of his motion

for attorneys’ fees and costs under 42 U.S.C. § 1988.

                                           BACKGROUND

       Marshall Lee Brown, Jr. is a Jehovah’s Witness who is currently incarcerated in a North

Carolina state prison. He brought this lawsuit after the North Carolina Department of Public Safety

categorically refused to permit Jehovah’s Witness religious services in State prisons. Compl.

(Dkt. 1) at 15–17. The Department’s official policy, as set out in its Religious Services Manual,

was that the Jehovah’s Witness faith is a subsect of the Christian Protestant faith. See id. Thus,

according to the Department’s policy, Jehovah’s Witnesses were required to either attend the

regularly scheduled Christian Protestant service—a requirement that undermined one of their core

beliefs—or attend none at all. See id.

       Mr. Brown challenged the Department’s policy as violating the Free Exercise Clause

(through 42 U.S.C. § 1983) and the Religious Land Use and Institutionalized Persons Act, 42

U.S.C. § 2000cc et seq. His lawsuit asked the Court to do three things: (1) order the Department

to amend its policy to recognize the Jehovah’s Witness faith as a distinct faith; (2) reinstate its




         Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 1 of 12
inmates’ ability to schedule Jehovah’s Witness religious services with approved volunteers; and

(3) reimburse Mr. Brown’s filing fees. See Compl. (Dkt. 1) at 9.

       More than 4 years later, the lawsuit ended in a Consent Judgment and Decree that

accomplished everything Mr. Brown set out to achieve. The Consent Judgment and Decree

ordered the Department to: (1) amend its policy to recognize the Jehovah’s Witness faith as a

distinct faith; (2) reinstate its inmates’ ability to schedule Jehovah’s Witness religious services

with approved volunteers; and (3) reimburse Mr. Brown’s filing fees. See Consent Judgment and

Decree (Dkt. 74) ¶¶ 8–12.

       In light of this outcome, there is no question that Mr. Brown prevailed in this litigation.

Consequently, Mr. Brown now seeks to recover his reasonable attorneys’ fees and expenses under

Section 1988.

       While Mr. Brown litigated the bulk of this case pro se, the undersigned attorneys from

Poyner Spruill LLP appeared on Mr. Brown’s behalf in January 2019, less than 60 days before the

case was set for trial. See Notices of Appearances (Dkt. 52–54). Counsel immediately began

researching and evaluating the complex legal, religious, and factual issues in the case, while

simultaneously preparing for trial by, among other things, interviewing multiple fact witnesses and

potential experts. See Durnovich Decl. ¶ 13.

       In April 2019, the parties began intensive settlement negotiations. This ten-month process

ultimately resulted in Mr. Brown’s successful negotiation of the Consent Judgment and Decree

that provides him the relief he sought from the beginning of this case. Id. ¶¶ 14–15.

       In total, Poyner Spruill attorneys and staff devoted 136.1 hours of time to reaching this

successful outcome. Id. ¶ 16. At standard rates, this work would amount to attorneys’ fees of

$42,943.50. Id. ¶ 17. However, because the Prison Litigation Reform Act, 42 U.S.C. § 1997e, caps



                                                 2

         Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 2 of 12
the hourly rates available in this case, Mr. Brown’s motion seeks to recover only $29,577.60 in

fees plus $902.93 in costs.

       While the undersigned agreed to represent Mr. Brown pro bono in this case, Mr. Brown’s

fee obligation does not affect the availability of a statutory fee award. See infra at 7. Moreover, in

keeping with the spirit of counsel’s pro bono endeavor, Poyner Spruill LLP has committed to apply

any fee award in this case to either (a) making a charitable contribution to a non-profit legal service

provider, or (b) financing the costs and expenses (non-attorneys’ fees) of the firm’s future pro bono

work. See Durnovich Decl. ¶ 2. If the Court orders an award, Poyner Spruill will defer to the

Court’s judgment on which of these options, if either, is most appropriate.

       For the reasons discussed below, Mr. Brown is entitled to a full award of $29,577.60 in

fees and $902.93 in litigation expenses.

                                           ARGUMENT

I.     Mr. Brown is entitled to an award of his reasonable attorneys’ fees.

       A.      Mr. Brown is a prevailing party under Section 1988.

       A prevailing party in a civil rights case brought to enforce a constitutional guarantee is

entitled to recover reasonable attorneys’ fees. 42 U.S.C. § 1988(b). A plaintiff “prevails” when

its claims result in relief that “materially alters the legal relationship between the parties by

modifying the defendant’s behavior in a way that directly benefits the plaintiff.” Mercer v. Duke

Univ., 401 F.3d 199, 203 (4th Cir. 2005). The “material alteration” justifying an award may come

in the form of a voluntary consent decree. Buckhannon Bd. & Care Home, Inc. v. West Virginia

Dep’t of Health & Human Resources, 532 U.S. 598, 604 (2001) (explaining that “settlement

agreements enforced through a consent decree may serve as the basis for an award of attorney’s

fees” even without any “admission of liability by the defendant”).



                                                  3

          Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 3 of 12
       A prevailing plaintiff “should ordinarily recover an attorney’s fee unless special

circumstances would render such an award unjust.” Hensley v. Eckerhart, 461 U.S. 424, 429

(1982) (internal quotation omitted).

       Here, a simple comparison of Mr. Brown’s complaint and the Consent Judgment and

Decree demonstrates that Mr. Brown is the prevailing party:

       •     The complaint asked the Court to do three things: (1) order the Department to amend

             its policy to reflect that the Jehovah’s Witness faith as a distinct faith; (2) reinstate its

             inmates’ ability to schedule Jehovah’s Witness religious services with approved

             volunteers; and (3) reimburse Mr. Brown for his filing fees. See Compl. (Dkt. 1) at 9.

       •     The Consent Judgment and Decree orders the Department to do three things: (1) amend

             its policy to reflect that the Jehovah’s Witness faith is a distinct faith; (2) amend its

             policy to reflect that inmates may schedule Jehovah’s Witness religious services with

             approved volunteers; and (3) reimburse Mr. Brown for his filing fees. See Consent

             Decree (Dkt. 74) ¶¶ 8–12.

       In light of this success, Mr. Brown is indisputably the “prevailing party” under 42 U.S.C.

§ 1988(b).

       B.        Mr. Brown’s fee request also satisfies the Prisoner Litigation Reform Act.

       In cases brought by prisoners challenging prison conditions, the Prisoner Litigation Reform

Act imposes similar requirements that the fee be “directly and reasonably incurred in proving an

actual violation of the plaintiff’s rights” and that “the amount of the fee is proportionately related

to the court-ordered relief for the violation.” 42 U.S.C. § 1977e(d).

       It is not entirely clear how this PLRA provision applies when the litigation ends in a consent

decree. The undersigned has not identified any Fourth Circuit decision on this issue, and district


                                                    4

           Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 4 of 12
courts within this circuit have reached somewhat inconsistent results. Compare Duvall v.

O’Malley, No.ELH-94-2541, 2014 WL 1379787 (D. Md. April 7, 2014) (refusing to award fees

because prisoner litigant was not a “prevailing party” under Section 1988, and, alternatively,

because consent decree did not show “actual violation” under PLRA where it included a “no

admission of liability” clause), with Scott v. Clarke, No. 3:12-CV-00036, 2016 WL 452164, at *18

(W.D. Va. Feb. 5, 2016) (awarding $1.5 million in attorneys’ fees to prisoner litigant and finding

PLRA’s “actual violation” requirement satisfied even though matter was resolved through a

settlement agreement).

       The better approach is that the PLRA allows recovery of fees where the matter concludes

in a consent decree. This view is supported by the plain text of the PLRA and strong policy

reasons.

       First, PLRA’s plain text “does not require that the fee be incurred in having proved an

actual violation of the plaintiff’s rights, only that the fee be incurred in proving a violation.” Laube

v. Allen, 506 F. Supp. 2d 969, 980 (M.D. Ala. 2007) (emphasis in original). That distinction is

meaningful:

       “Proving,” as used in the statute, is a present participle, which denotes action that
       is continuing or progressing, as distinct from “having proved,” a perfect participle
       that denotes completion. By employing the present participle rather than the perfect
       participle, Congress left room for prevailing plaintiffs to recover attorney’s fees for
       work recognized to be part of the process of proving an actual violation even if that
       process ends in a court-approved consent decree rather than a judgment of liability.
       If Congress had wanted to eliminate altogether attorney’s fees for prevailing parties
       when the case ends in consent decree rather than a judgment on the merits, it could
       have easily required that such fees be directly and reasonably incurred in having
       proved, rather than in proving, an actual violation of the plaintiff’s rights.

Id. at 980 (emphasis in original).

       Here, all the fees and costs sought were reasonably incurred in “the process of proving an

actual violation,” such that a jury verdict on the merits ultimately proved unnecessary. Id.

                                                   5

           Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 5 of 12
       Second, as a policy matter, interpreting the PLRA to limit fees awards to cases going to

trial would be unsound. After all, the law “encourages voluntary settlement of disputes”—it does

not penalize parties for doing so. Janvey v. Romero, 883 F.3d 406, 415 (4th Cir. 2018) (explaining

that the law “encourages voluntary settlement” because doing so “spares the parties substantial

costs in terms of time and money” and “lightens the docket of a resource-strapped judicial

system”). If the PLRA was read to require a trial, then “plaintiffs with highly meritorious claims”

would be incentivized to refuse settlement and instead “drag[ ] defendants and courts through the

expensive and time-consuming process of a full-blown trial.” Allen, 506 F. Supp. 2d at 980 (“It is

difficult to believe that Congress intended to discourage efficient settlements of meritorious

claims.”).

       Again, this case is a prime example of why such a reading would be imprudent: Mr. Brown

obtained precisely the relief he requested at trial, so a trial on the merits would have been a waste

of both the parties’ and the Court’s resources. Congress did not intend to encourage such waste.

       In sum, Mr. Brown’s fee request satisfies the PLRA.

       C.      Mr. Brown seeks reasonable attorneys’ fees.

       Federal courts employ the familiar lodestar method to calculate the reasonableness of

attorneys’ fees under the civil rights fee-shifting statutes. See Hensley v. Eckerhart, 461 U.S. 424,

433 (1983). The lodestar is derived from “the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Hensley, 461 U.S. at 433. “Where a plaintiff has

obtained excellent results, his attorney should recover a fully compensatory fee.” Id. at 435.

       Here, Mr. Brown seeks to recover the lodestar amount of $29,577.60 in attorneys’ fees.

The full amount should be awarded because both the hours worked and the rate charged are

reasonable.



                                                 6

         Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 6 of 12
               1.      Counsel’s pro bono status does not affect the availability of a fee award.

       The pro bono nature of counsel’s engagement has no impact on the availability of fees

under Section 1988. See Brinn v. Tidewater Transp. Dist. Comm’n, 242 F.3d 227, 234–35 (4th

Cir. 2001) (“[C]ourts have consistently held that entities providing pro bono representation may

receive attorney’s fees where appropriate, even though they did not expect payment from the

client.”). This is because awarding the fees of pro bono counsel “promotes the enforcement of the

underlying statutes as much as an award to privately retained counsel.” Id.

        Indeed, the North Carolina Rules of Professional Conduct make clear that “the award of

statutory attorneys’ fees in a case originally accepted as pro bono would not disqualify such

services from inclusion under this [pro bono] section.” N.C. Rules of Professional Conduct, Rule

6.1, Voluntary Pro Bono Publico Service, cmt. 4. While not required, the Rules of Professional

conduct “encourage[ ]” lawyers who receive fees in pro bono matters “to contribute an appropriate

portion of such fees” to charitable causes. Id.

       Here, Mr. Brown’s counsel has committed to do exactly that: Poyner Spruill will apply 100

percent of any fee award to either (a) making a charitable contribution to a non-profit legal service

provider, or (b) financing the costs and expenses (non-attorneys’ fees) of the firm’s future pro bono

work. See Durnovich Decl. ¶ 2.

       Accordingly, counsel’s pro bono status should have no effect on the Court’s consideration.

               2.      Counsel’s hours are reasonable.

       Mr. Durnovich’s declaration describes the reasonable hours of work that Mr. Brown’s

litigation team devoted to this case. See Durnovich Dec. ¶¶ 4–18. More specifically, Exhibit A to

Mr. Durnovich’s declaration sets forth the specific tasks performed by each timekeeper on a daily




                                                  7

          Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 7 of 12
basis, the amount of time spent on each task, and the respective fee for each time entry. These

materials were compiled using contemporaneously created time records. See Durnovich Decl. ¶ 6.

       As those records reflect, the work in this case was divided primarily into two phases: trial

preparation and settlement efforts. Durnovich Decl. ¶ 12.

       Mr. Brown’s counsel appeared in this case on January 10, 2019, less than 60 days before

the case was set for trial. Id. ¶ 13. Given that short time frame, counsel was forced to work quickly

and intensively to familiarize themselves with this case while also preparing for trial. Id.

       In April 2019, the parties shifted their focus to pursuing settlement. Id. ¶ 14. Over the next

months, the parties negotiated a complex agreement to revise and implement new state-wide

policies concerning the exercise of religious freedoms within the State’s prisons. This process

required significant attention from Mr. Brown’s counsel, not only because of the complexity and

importance of the settlement, but also because of the Department’s repeated delays. See Durnovich

Decl. ¶¶ 14–15.

       Poyner Spruill’s paralegals, law clerks, and support staff also committed time and

resources to this matter. See Herold v. Hajoca Corp., 864 F.2d 317, 322 (4th Cir. 1988) (paralegal

and law clerk time is “to be included in attorney’s fees”). Mr. Durnovich’s declaration explains

the work performed by law clerks, paralegals, and support staff for this case. See Durnovich Decl.

¶ 11. These tasks would have been performed by lawyers if not by those individuals. Id.

       In total, Poyner Spruill incurred 136.1 hours of legal time in the representation of Mr.

Brown. All of these hours were reasonably incurred in representing Mr. Brown and obtaining the

successful resolution of this case. Therefore, the total of 136.1 hours of work is recoverable under

Section 1988.




                                                 8

         Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 8 of 12
               3.      Counsel’s rates are well below market.

       Mr. Brown’s counsel’s requested rates are also reasonable. Under the PLRA, hourly rates

are capped at “150 percent of the hourly rate established under [the Criminal Justice Act] for

payment of court-appointed counsel.” 42 U.S.C. § 1997e(d)(3). Thus, the PLRA rates applicable

here are as follows:

               If services were performed between…        CJA rate 1     PLRA rate
               01/01/2020 to present                      $152           $228
               02/15/2019 through 12/31/2019              $148           $222
               03/23/2018 through 02/14/2019              $140           $210

       As Exhibit A to Mr. Durnovich’s declaration shows, counsel applied the appropriate PLRA

rates—ranging from $210 per hour to $228 per hour—to the daily time entries kept in this case. 2

Under these PLRA rates, Mr. Brown seeks to recover a total of $29,577.60 in fees.

       When requested rates are in line with community rates for comparable work, the requested

rates are presumptively reasonable. See Blum, 465 U.S. at 895 n.11. Here, the PLRA rates are

substantially below market rates. See Shelton Decl. ¶¶ 10–11. Therefore, there is no question that

counsel’s requested rates are reasonable.

                                             * * *

       In sum, the lodestar amount of fees Mr. Brown’s counsel incurred in successfully obtaining

the Consent Judgment and Decree is $29,577.60. That amount is reasonable and should be

awarded in full.


1
        See CJA Guidelines § 230.16(A), available at https://www.uscourts.gov/rules-
policies/judiciary-policies/cja-guidelines/chapter-2-ss-230-compensation-and-expenses.
2
        “The CJA does not establish a rate for paralegal time, but multiple courts have concluded
that paralegals may seek the same maximum rate as attorneys.” Coward v. Robinson, No. 1:10-cv-
147, 2017 WL 5195868, at *3 (E.D. Va. Nov. 9, 2017) (citing Perez v. Cate, 632 F.3d 553, 554
(9th Cir. 2011), and Duvall v. O’Malley, No. ELH–94–2541, 2016WL 3523682, at *14 (D. Md.
June 28, 2016)).
                                                9

         Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 9 of 12
II.    Mr. Brown is also entitled to an award of his reasonable litigation expenses.

       Under Section 1988, a prevailing plaintiff is also “entitled to compensation for reasonable

litigation expenses.” Daly v. Hill, 790 F.2d 1071, 1084 (4th Cir. 1986). Recoverable expenses

include any expenses that are usually charged to fee-paying clients. See Missouri v. Jenkins, 491

U.S. 274, 285 (1989).

       As described above, Mr. Brown is the prevailing party in this litigation. Therefore, Mr.

Brown seeks recovery of reasonable litigation expenses in the total amount of $902.93. Attached

as Exhibit B to Mr. Durnovich’s declaration is a spreadsheet that provides an itemized account of

all expenses requested by Mr. Brown. Those expenses were necessarily and reasonably incurred

in the course of providing representation to Mr. Brown. See Durnovich Decl. ¶¶ 20–21.

       Consequently, Mr. Brown is entitled to compensation for his litigation expenses in the total

amount of $902.93.

                                        CONCLUSION

       For the reasons set forth above, Mr. Brown respectfully requests that the Court approve

attorneys’ fees in the amount of $29,577.60 and litigation expenses and costs in the amount of

$902.93.




                                               10

           Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 10 of 12
Respectfully submitted this the 18th day of March, 2020.

                                                  POYNER SPRUILL LLP



                                            By:   s/ John Michael Durnovich
                                                  John Michael (“J.M.”) Durnovich
                                                  N.C. State Bar No. 47715
                                                  Andrew H. Erteschik
                                                  N.C. State Bar No. 35269
                                                  Nathaniel C. Zinkow
                                                  N.C. State Bar No. 53778
                                                  301 South College Street, Suite 2900
                                                  Charlotte, NC 28202
                                                  Telephone: 704.342.5344
                                                  Facsimile: 704.342.5264
                                                  jdurnovich@poynerspruill.com
                                                  aerteschik@poynerspruill.com
                                                  nzinkow@poynerspruill.com

                                                  ATTORNEYS FOR PLAINTIFF
                                                  MARSHALL LEE BROWN, JR.




                                       11

 Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 11 of 12
                                CERTIFICATE OF SERVICE

        I hereby certify that I have this day electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to all counsel and
parties of record as follows:

                              Norlan Graves
                              N.C. Department of Justice
                              P.O. Box 629
                              Raleigh, NC 27602-0629
                              ngraves@ncdoj.gov

       This the 18th day of March, 2020.

                                                          POYNER SPRUILL LLP



                                                    By:   s/ John Michael Durnovich
                                                          John Michael (“J.M.”) Durnovich
                                                          N.C. State Bar No. 47715
                                                          301 South College Street, Suite 2900
                                                          Charlotte, NC 28202
                                                          Telephone: 704.342.5344
                                                          Facsimile: 704.342.5264
                                                          jdurnovich@poynerspruill.com

                                                          ATTORNEYS FOR PLAINTIFF
                                                          MARSHALL LEE BROWN, JR.




                                               12

        Case 5:15-cv-00066-MR Document 76 Filed 03/18/20 Page 12 of 12
